Opinion Concurring in Result
Landis, C. J.
— I concur in the result of Judge Jackson’s opinion for the reason that no constitutional question- is presented in this Court in view-of the failure of appellant to show he previously pointed out to the trial court the particular constitutional provision allegedly violated. See: Prunk v. Indpls. Redevelopment Comm. (1950), 228 Ind. 579, 586, 93 N. E. 2d 171, 173, 340 U. S. 950, 95 L. Ed. 685, 71 S. Ct. 575; Scott v. Scott, Admrx. et al. (1958), 238 Ind. 474, 481, 486, 150 N. E. 2d 740, 743, 746.
Appellees’ petition to transfer this caúse to the Appellate-Court should therefore be sustained.
Note. — Reported in 197 N. E. 2d 173.